 8:19-cr-00211-JMG-MDN Doc # 58 Filed: 11/17/20 Page 1 of 1 - Page ID # 146




              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                            8:19CR211
                 Plaintiff,
    vs.
                                                       ORDER
JENNIFER CORADO,
                 Defendant.


    IT IS ORDERED that:

    1.    The Government’s unopposed Motion to Continue (filing 57) is
          granted.

    2.    Defendant Jennifer Corado’s sentencing is continued to January
          28, 2021, at 11:30 a.m., before the undersigned United States
          District Judge, in Courtroom No. 1, Roman L. Hruska Federal
          Courthouse, 111 South 18th Plaza, Omaha, Nebraska. The
          defendant shall be present at the hearing.

    Dated this 17th day of November, 2020.

                                         BY THE COURT:


                                         John M. Gerrard
                                         Chief United States District Judge
